Name: Council Regulation (EEC) No 1192/90 of 7 May 1990 fixing the guide price for dried fodder for the 1990/91 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 119 /42 Official Journal of the European Communities 11 . 5 . 90 COUNCIL REGULATION (EEC) No 1192/90 of 7 May 1990 fixing the guide price for dried fodder for the 1990 / 91 marketing year whereas the criteria laid down for alignment lead to the Spanish prices being fixed at the levels mentioned hereinafter , HAS ADOPTED THIS REGULATION: Article 1 For the 1990 /91 marketing year, the guide price for the products referred to in the first and third indents of Article 1 (b ) of Regulation (EEC) No 1117/ 78 shall be fixed : ( a ) at ECU 170,09 per tonne for Spain ; ( b ) at ECU 178,92 per tonne for the other Member States . This price refers to a product with : THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Spain and Portugal , and in particular Article 89 ( 1 ) thereof, Having regard to Council Regulation (EEC ) No 1117 / 78 of 22 May 1978 on the common organization of the market in dried fodder (*), as last amended by Regulation (EEC) No 2275 / 89 ( 2 ), and in particular Articles 4(1 ) and 5 (2 ) thereof, Having: regard to the proposal from the Commission ('), Having regard to the opinion of the European Parliament ( 2 ), Having regard to the opinion of the Economic and Social Committee ( 3 ), Whereas , under Article 4 of Regulation (EEC) Nolll7/ 78 , a guide pricemust be set for certain dried fodder products at a level which is fair to producers ; whereas this price must be set for a standard quality representative of the average quality of dried fodder produced in the Community ; Whereas , under Article 5 (2 ) of Regulation (EEC) No 1117/ 78 , the aid provided for in paragraph 1 of that Article must be equal to a percentage of the difference between the guide price and the average world market price for the products in question ; whereas , in view of the characteristics of the market in question, the percentage should be set at 100% ; Whereas , under Article 68 of the Act of Accession , prices in Spain have been set at levels differing from that of the common prices ; whereas pursuant to Article 70 ( 1 ) of the Act of Accession , the Spanish prices should be aligned with the common prices at the beginning of each marketing year;  a moisture content Ã ³f 11% ,  a total gross protein content of 18% of the dry weight . Article 2 For the 1990 / 91 marketing year , the percentage to be used to calculate the aid referred to in Article 5 of Regulation (EEC) No 1117 / 78 shall be 100% for the products referred to in Article 1 (b ), first and third indents , and (c) of that Regulation . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply from 14 May 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 May 1990 . For the Council The President G. COLLINS ( ») OJ No L 142 , 30. 5 . 1978 , p , 1 . ( 2 ) OJ No L 218 , 28 . 7 . 1989 , p. 1 ; ( 3 ) OJ No C 49 , 28 . 2 . 1990 , p. 46 . ( 4 ) OJ No C 96 , 17 . 4 . 1990 . ( s ) OJ No C 112 , 7 . 5 . 1990 , p. 34 .